McElroy, J.
This is an appeal from the Circuit Court of DeSoto County holding that the L. & M. Construction Company, *807a partnership, was not subject to taxation on certain personal property in DeSoto County, Mississippi.
This Company is a non-resident domiciled in the State of Tennessee, and the facts are comparable with those of No. 41-831, The State of Mississippi v. Dixie Contractors, Inc., this day decided, and the decision therein is controlling in this case.
Affirmed.
Lee, P. J., and Arrington, Ethridge and Rodgers, JJ., concur.